                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


   LUIS GARCIA,
         Plaintiff,

          v.                                          No. 3:16-cv-791 (VAB)

   LAW OFFICES OF HOWARD LEE SCHIFF,
   P.C.,
         Defendant.


       RULING ON MOTIONS FOR SUMMARY JUDGMENT AND TO STRIKE
                             AFFIDAVITS

       On February 12, 2016, Luis Garcia (“Plaintiff”) received a debt collection letter from the

Law Offices of Howard Lee Schiff, P.C. (“Defendant” or “the Schiff firm”). Compl. ¶ 9. The

letter stated a charge-off balance of $663.94 and a current balance of $565.46. Id. at 11.

       On May 23, 2016, Plaintiff filed this action alleging various violations of the Fair Debt

Collections Practices Act (“FDCPA”). Compl. ¶ 3.

       Three motions are now pending: (1) Defendant’s motion for summary judgment, Def.

Mot. for Summ. J., ECF No. 56; (2) Plaintiff’s motion for summary judgment, see Mem. of Law

in Supp. of Pl. Summ. J. Mot., ECF No. 57; and (3) Defendant’s motion to strike the affidavits of

Luis Garcia, Mot. to Strike Affidavits of Luis Garcia, ECF No. 60.

       For the reasons set forth below, the Court now DENIES Defendant’s motion for

summary judgment, ECF No. 56; DENIES Plaintiff’s motion for summary judgment, ECF No.

57; and DENIES Defendant’s motion to strike the affidavits of Luis Garcia, Mot. to Strike

Affidavits of Luis Garcia, ECF No. 60.
        I.       FACTUAL AND PROCEDURAL BACKGROUND1

                 A. Factual Allegations2

        In February of 2016, Mr. Garcia received a debt collection letter from the Schiff firm.

Compl. ¶ 9. The letter stated that the Schiff firm was servicing a First Premier Bank account

owned by Midland Funding, LLC, and that Mr. Garcia owed a charge-off balance of $663.94 and

a current balance of $565.46. Compl. ¶ 11; Def. Mot. for Summ. J., Ex. 4 at 56 [Debt collection

letter from Law Off. of Howard Lee Schiff, P.C. to Luis Garcia, Feb. 12, 2016 (“Garcia

Collection Letter”)], reproduced at Mem. of Law in Supp. of Pl. Summ. J. Mot., ECF No. 57, Ex.

A.

        The letter listed as zero the post charge-off interest accrued, post charge-off fees accrued,

and post-charge-off payments and credits. Id. Mr. Garcia then allegedly “handed [the letter] over

to [his] attorney” along with records of “all the debts” he owed. Def. Mot. for Summ. J., Ex. 4 at

15–16 [Dep. of Luis Garcia, Sept. 6, 2017] (“Garcia Dep.”); reproduced at Mem. of Law in

Supp. of Pl. Summ. J. Mot, Ex. B. Mr. Garcia’s attorney wrote to the Schiff firm regarding the




1
 The following facts are taken from the Complaint; Answer, ECF No. 19; Defendant’s motion for summary
judgment and exhibits thereto, Plaintiff’s motion for summary judgment and exhibits thereto, Plaintiff’s
memorandum of law in opposition to Defendant’s motion for summary judgment and exhibits thereto, ECF No. 58,
Defendant’s memorandum of law in opposition to Plaintiff’s motion for summary judgment and exhibit thereto,
ECF No. 59, Defendant’s motion to strike the affidavits of Luis Garcia, Defendant’s reply memorandum in support
of Defendant’s motion for summary judgment, ECF No. 61; Affidavit of Karen J. Wisniowski, ECF No. 63;
Plaintiff’s reply memorandum to Defendant’s opposition to Plaintiff’s summary judgment motion, ECF No. 64;
Plaintiff’s response to Defendant’s motion to strike Plaintiff’s affidavits in support of his summary judgment
motion, ECF No. 65; and [Defendant’s response to] Plaintiff’s response to Defendant’s opposition to motion to
strike affidavit of Luis Garcia, ECF No. 66.
         2
           The Court presumes the parties’ familiarity with the facts as set forth in its March 30, 2017 ruling on
Defendant’s motion to dismiss, ECF No. 17, and February 21, 2018 ruling on summary judgment and motion to
withdraw admissions, ECF No. 41, and incorporates those facts by reference herein. The Court sets forth only those
facts deemed necessary to an understanding of the issues raised in, and decision rendered on, this motion.
                                                        2
matter on April 8, 2016. Def. Mot. for Summ. J., Ex. 4 at 57 [Demand letter from Yaakov Saks,

Esq. to Law Offices of Howard Lee Schiff, P.C. (Apr. 5, 2016)].

               B. Procedural Background

       On May 23, 2016, Mr. Garcia filed this lawsuit. Compl.

       The parties engaged in discovery, including production of: (1) the debt letter, Def. Mot.

for Summ. J., Ex. 4 at 56; Mem. of Law in Supp. of Pl. Summ. J. Mot., ECF No. 57, Ex. A; (2) a

deposition of Luis Garcia, Garcia Dep., (3) an affidavit of Karen J. Wisniowksi, Managing

Partner of the Law Offices of Howard Lee Schiff, P.C., ECF No. 63; (4) two sets of Plaintiff’s

admissions, Def. Mot. for Summ. J., Ex. 1 [Pl. Ans. And Obj. to Def. Requests for Admis. (Mar.

8, 2018)], and Pl. Resp. to Def. Mot. to Strike Pl. Aff. in Supp. of His Summ. J. Mot., Ex. B

[Ans. And Obj. to Def. Requests for Admis. (Sept. 14, 2018)]; and (5) various letters of demand,

compromise, and settlement, see, e.g., Def. Mot. for Summ. J., Ex. 4 at 56–57.

       On March 30, 2017, the Court granted in part and denied in part the Schiff firm’s motion

to dismiss. Ruling on Def. Mot. to Dismiss. The Court granted the motion to dismiss claims

under 15 U.S.C. § 1692(d) and 15 U.S.C. § 1692(f), found that Mr. Garcia had not stated a claim

under 15 U.S.C. § 1692(e)(2), 15 U.S.C. § 1692(e)(5), 15 U.S.C. § 1692(e)(7) and 15 U.S.C. §§

1692(e)(8), but denied the motion to dismiss claims for violations of 15 U.S.C. § 1692(e) and 15

U.S.C. § 1692(e)(10). Id.

       On February 21, 2018, the Court granted Plaintiff’s motion to withdraw his August 3,

2017 admissions, Ruling on Mot. for Summ. J. and Mot. to Withdraw Admissions, ECF No. 41,

at 4, 13, and denied as premature Defendant’s motion for summary judgment because it was filed

the day the Court’s scheduling order was entered, at the start of discovery. Id. at 3, 13.


                                                  3
       On July 26, 2018, Defendant filed its present motion for summary judgment. Def. Mot.

for Summ. J., ECF No. 56. On August 3, 2018, Plaintiff filed its present motion for summary

judgment. Mem. of Law in Supp. of Pl. Summ. J. Mot., ECF No. 57. On August 24, 2018,

Defendant filed its motion to strike the affidavits of Luis Garcia. Mot. to Strike Affidavits of

Luis Garcia, ECF No. 60.

       II.     STANDARD OF REVIEW

       Two standards of review govern the motions before the Court: (1) the standard for

summary judgment, and (2) the standard for motions to strike portions of summary judgment

exhibits.

       In a motion for summary judgment, the burden is on the moving party to establish that no

genuine issues of material fact remain in dispute and that it is thus “entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the

suit under the governing law” and a factual issue is “genuine” if “a reasonable jury could return a

verdict for the nonmoving party” based on it. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). In reviewing the record, a court must “construe the evidence in the light most favorable

to the non-moving party and draw all reasonable inferences in its favor.” Gary Friedrich Enters.,

L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir.2013) (citations omitted).

       If there is any evidence in the record from which a reasonable factual inference could be

drawn in favor of the opposing party on the issue on which summary judgment is sought,

summary judgment is inappropriate. See Security Insurance Co. of Hartford v. Old Dominion

Freight Line Inc., 391 F.3d 77, 83 (2d Cir. 2004); Anderson, 477 U.S. at 250 (summary judgment

is proper only when “there can be but one reasonable conclusion as to the verdict.”).


                                                  4
       The same standards apply to cross-motions for summary judgment. A court “must

evaluate each party’s motion on its own merits, taking care in each instance to draw all

reasonable inferences against the party whose motion is under consideration.” Make the Road by

Walking, Inc. v. Turner, 378 F.3d 133, 142 (2d Cir.2004) (citations omitted). A court must deny

both parties’ motions for summary judgment if it finds the existence of disputed material facts.

Morales v. Quintel Entertainment, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (“Moreover, even

when both parties move for summary judgment, asserting the absence of any genuine issues of

material fact, a court need not enter judgment for either party.”)

       As a rule, courts do not strike portions of summary judgment exhibits. Martin v. Town of

Westport, 558 F. Supp. 2d 228, 231 (D. Conn. 2008) (“In the context of summary judgment,

motions to strike ‘are unnecessary and produce only redundant statements by the court that it has

not relied on such inadmissible evidence in deciding the summary judgment motion.”). Motions

to strike at the summary judgment stage can underscore that “a party may not create an issue of

fact by submitting an affidavit in opposition to a summary judgment motion that . . . contradicts

the affiant’s previous deposition testimony.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 455 (2d

Cir. 1999), as amended on denial of reh’g (Dec. 22, 1999).

       Such motions, however, are generally considered redundant and inappropriate by this

Circuit’s courts. Wanamaker v. Town of Westport Bd. of Educ., No. 3:11CV1791 MPS WIG,

2013 WL 3816592, at *2 (D. Conn. July 22, 2013) (collecting cases on the inappropriateness of

motions to strike summary judgment exhibits). Rather, “[t]he parties to an action ‘should have

faith . . .’ that the court knows the difference between admissible and non-admissible evidence,

and would not base a summary judgment decision simply upon the self-serving ipse dixit of a


                                                 5
particular party.” Carone v. Mascolo, 573 F. Supp. 2d 575, 580 (D. Conn. 2008), quoting Martin,

558 F. Supp. 2d at 231–32.

       III.    DISCUSSION

               A. Cross-motions for Summary Judgment

       Section 1692(e) of the FDCPA prohibits debt collectors from using “any false, deceptive,

or misleading representation or means in connection with the collection of any debt.” 15 U.S.C.

§ 1692(e). A representation is “false, deceptive, or misleading” under section 1692(e) if it is

“open to more than one reasonable interpretation, at least one of which is inaccurate.” Easterling

v. Collecto, Inc., 692 F.3d 229, 233, 234–35 (2d Cir. 2012); see also Avila v. Riexinger &

Assocs., LLC, 817 F.3d 72, 75 (2d Cir. 2016), citing Clomon v. Jackson, 988 F.2d 1314, 1319–21

(2d Cir. 1993) (“The letters stated that Jackson was ‘suggesting’ certain measures be taken ‘to

further implement the collection of your seriously past due account’. . . . This language was false

or misleading because, as noted above, Jackson played virtually no day-to-day role in the debt

collection process—and certainly did not engage in any discussion with NCB or AFP about how

to collect Clomon’s debt.”).

       Under section 1692, a false, deceptive, or misleading statement must also be material. See

Cohen v. Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 85 (2d Cir. 2018) (“As the Seventh

Circuit observed, ‘[m]ateriality is an ordinary element of any federal claim based on a false or

misleading statement,’ and there is no ‘reason why materiality should not equally be required in

an action based on § 1692(e).’”) (internal citation omitted). The materiality requirement shields

debt collectors from liability for “mere technical falsehoods” while still holding them liable for

“communications and practices that could mislead a putative-debtor as to the nature and legal


                                                 6
status of the underlying debt, or that could impede a consumer’s ability to respond to or dispute

collection[.].” Cohen, 897 F.3d at 86 (alterations in original); cf Taylor v. Fin. Recovery Servs.,

Inc., 886 F.3d 212, 215 (2d Cir. 2018) (“That is, if a collection notice correctly states a

consumer’s balance without mentioning interest or fees, and no such interest or fees are accruing,

then the notice will neither be misleading within the meaning of Section 1692(e), nor fail to state

accurately the amount of the debt under Section 1692(g).”).

       The focus is on the “least sophisticated consumer who . . . lacks the sophistication of the

average consumer and may be naive about the law, but is rational and possesses a rudimentary

amount of information about the world. The standard is objective, pays no attention to the

circumstances of the particular debtor in question, and asks only whether the hypothetical least

sophisticated consumer could reasonably interpret the representation in a way that is inaccurate.”

Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128, 135–136 (2d Cir. 2017)

(internal quotations and citations omitted); see Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir.

1996) (“[A] collection notice is deceptive when it can be reasonably read to have two or more

different meanings, one of which is inaccurate.”).

       Even if the least sophisticated consumer might misconstrue a debt collection

communication, debt collectors can assert the statutory defense of bona fide error. 15 U.S.C.

§ 1962(k); see also S. REP. 95-382, 8, 1977 U.S.C.C.A.N. 1695, 1702 (“Two defenses are

provided: good faith reliance on an F.T.C. advisory opinion; and bona fide error notwithstanding

procedures to avoid the error.”). “A debt collector may not be held liable in any action brought

under [subchapter 1692] if the debt collector shows by a preponderance of evidence that the

violation was not intentional and resulted from a bona fide error notwithstanding the


                                                  7
maintenance of procedures reasonably adapted to avoid any such error.” 15 U.S.C. § 1692(k); cf

Vangorden v. Second Round, Ltd. P’ship, 897 F.3d 433, 437–38 (2d Cir. 2018) (“The FDCPA is

‘a strict liability statute’ and, thus, there is no need for a plaintiff to plead or prove that a debt

collector’s misrepresentation of a debt obligation was intentional.”)

        Defendant contends that it is entitled to summary judgment because: (1) Plaintiff

understood the letter, so there was nothing false or misleading in the letter, Def. Mot. for Summ.

J. at 4–5, (2) the letter would not mislead the least sophisticated consumer, id. at 5–6; (3) any

violation of section 1692(e) was immaterial, id. at 6–8; and (4) Defendant is entitled to the bona

fide error defense, Mem. of Law in Opp. to Pl. Mot. for Summ. J. at 7–8.

        Plaintiff contends that it is entitled to summary judgment because: (1) Defendant’s letter

violated section 1692(e) as a matter of law, Mem. of Law in Supp. of Pl. Summ. J. Mot. at 9–10;

(2) “the two different balances claimed owed in [Defendant’s letter] were materially

misleading”, Id. at 13; and (3) Defendant has failed to prove bona fide error. Pl. Reply Mem. to

Def. Opp. to Pl. Summ. J. Mot. at 2–4.

        The Court disagrees with both parties.

        While Defendant argues that Mr. Garcia “completely understood what ‘current balance

due’ meant” because Plaintiff acknowledged during his deposition that current balance was

“what I owe,” Garcia Dep. at 31–32, Mr. Garcia ’s understanding of the Schiff firm’s letter is

immaterial. The Second Circuit’s “least sophisticated consumer” standard is objective and based

upon a hypothetical consumer. The threshold determination is “whether the hypothetical least

sophisticated consumer could reasonably interpret the representation in a way that is inaccurate.”

Arias, 875 F.3d at 135–136 (internal quotations omitted).


                                                    8
        Indeed, in Easterling, the Second Circuit reversed the district court’s ruling for the debt

collector because the district court had relied too heavily on the specific plaintiff’s facts rather

than the perspective of a hypothetical least sophisticated consumer. Easterling, 692 F.3d at 234–

35 (“[The district court’s focus on whether Easterling has received, or is likely to receive in the

future, a discharge of her student loan debt is misplaced. The least sophisticated consumer test is

an objective inquiry [.]”)

        Here, the one-page debt collection letter sent to Mr. Garcia lists two different balances

with no further explanation or mathematical calculation. Garcia collection letter. The

“statements” at issue are the amounts of $663.94 and $565.46. Id. Given those two statements, a

hypothetical least sophisticated consumer could reasonably misinterpret which amount he or she

needed to pay to satisfy the debt. Because one of those interpretations would be inaccurate, a jury

could find the letter to be deceptive under the FDCPA. See Russell v. Equifax A.R.S., 74 F.3d at

35 (‘[A] collection notice is deceptive when it can be reasonably read to have two or more

different meanings, one of which is inaccurate.’”).

        While the Schiff firm argues that the difference in these two amounts is not material, the

definition of materiality, at least in the Second Circuit, is iterative of the long-standing rule that

the frustration of consumer choice is what matters, or what is now “material.” Cohen, 897 F.3d at

86, citing Donohue v. Quick Collect, Inc., 592 F.3d 1027, 1034 (9th Cir. 2010). While a

collection notice need not be exhaustive under the materiality standard, see Taylor, 886 F.3d at

215 (“That is, if a collection notice correctly states a consumer’s balance without mentioning

interest or fees, and no such interest or fees are accruing, then the notice will [not] be misleading




                                                   9
within the meaning of Section 1692(e)[.]”), a notice containing two different balances, with no

explanation for the difference, as discussed above, could be misleading.

       Even though the difference in dollar amounts may not appear substantial, a reasonable

debtor might choose to satisfy other debts or delay repayment—that is, to choose a course of

action, see Cohen, 897 F.3d at 86—based upon this difference.

       As a result, there is a genuine issue of material fact as to whether the Schiff firm’s letter

to Mr. Garcia was deceptive under section 1692(e) of the Fair Debt Collection Practices Act.

       Of course, there remains the issue of whether the alleged misrepresentation was a bona

fide error. Defendant alleges that its misrepresentation is the product of a bona fide error. Mem.

of Law in Opp. to Pl. Mot. for Summ. J. at 7–8. Plaintiff argues that Defendant has failed to

prove the affirmative defense of bona fide error. Pl. Reply Mem. to Def. Opp. to Pl. Summ. J.

Mot., 2–4.

       To qualify for the bona fide error defense, a debt collector must prove, “by a

preponderance of evidence that the violation was not intentional and resulted from a bona fide

error notwithstanding the maintenance of procedures reasonably adapted to avoid any such

error.” 15 U.S.C. § 1692k(c). The bona fide error defense is a fact-intensive inquiry, Silver, 2010

WL 3000053, at *5, that generally does not lend itself to summary judgment.

       Debt collectors can satisfy the first prong of the bona fide error test by demonstrating an

unintentional clerical or factual error. Gervais v. Riddle & Assocs., P.C., 479 F. Supp. 2d 270,

279 (D. Conn. 2007) (“[A]s the Seventh Circuit noted in Nielsen v. Dickerson, ‘[t]here is a split

of authority among the circuits as to whether the bona fide error defense applies to mistakes of




                                                 10
law. The majority view is that the defense is only available for clerical and factual errors.’ The

Second Circuit is included within this majority.”) (internal citations and quotations omitted).

       “The purpose of the second prong is to evaluate whether the debt collector’s actions were

objectively reasonable, and thus merit excuse from liability under the FDCPA.” Cerrato v.

Solomon & Solomon, 909 F. Supp. 2d 139, 147–48 (D. Conn. 2012); see also Silver, 2010 WL

3000053, at *5 (“[A] juror might conclude that the absence of the “CN” or file number on

Plaintiff’s check was significant enough to characterize the misapplication of funds as reasonable

and bona fide. Alternatively, the presence of the word ‘Discover’ on Plaintiff’s payment to

Defendant may be persuasive enough for a reasonable juror to determine that Defendant’s error

[in not applying the payment to Plaintiff’s Discover account] was unreasonable.”). “Among the

factors pertinent to determining whether a debt collector’s actions were reasonable is whether a

collector has made such an error before.” Curto v. Palisades Collection, LLC, 2011 WL 5196708

* 4 (W.D.N.Y. Oct. 31, 2011) (“Here, the record is silent as to whether Defendants have

previously committed similar mistakes. Where the record is silent, ‘a jury is entitled to decide

whether reasonable procedures existed’. . . .”).

       Under the third prong of the bona fide error test, courts require only that debt collectors

show that their procedures constitute “reasonable precaution(s)” against error. Dimovski v.

Tolisano & Danforth, LLC, 2011 WL 1638051, at *4–5 (D.Conn. Apr. 29, 2011) (“Tolisano &

Danforth do not have any written guidelines, and there is no evidence that the secretaries are

trained on how to properly fill out execution forms. Based on this limited evidence, and drawing

all reasonable inferences in favor of the appropriate party when ruling on both parties’ Motions,

the court cannot determine as a matter of law whether or not the procedures maintained by


                                                   11
Tolisano & Danforth were reasonably maintained to prevent clerical errors on execution forms.”)

(internal citations omitted).

        The Schiff firm has submitted the affidavit of Karen J. Wisniowski, a Managing Partner

of Defendant’s law offices. Aff. of Karen J. Wisniowksi, Managing Partner of the Law Offices

of Howard Lee Schiff, P.C. (“Wisniowksi Affidavit”), ECF No. 63. Ms. Wisniowksi alleges that

Defendant intended “to include payments which had been made against the balance due and

owing on the credit account after the account had been charged off by the original creditor.” Id.

at ¶ 2. According to Ms. Wisniowksi, “the programmer who programmed the letter to

automatically fill in the payment field forgot to include payments which may have been made by

the consumer to Midland Funding after the charge off date.” Id. at ¶ 2.

        Because Mr. Garcia has conceded that the error was unintentional, Pl. Reply Mem. to

Def. Opp. to Pl. Summ. J. Mot., ECF No. 63, at 3, the Schiff firm has satisfied the first prong of

the bona fide error test.

        On the second prong, Ms. Wisniowksi alleges that she is “familiar with all of the claims

and complaints made against the firm [and] know[s] of no other incident where [Defendant has]

received a claim or complaint similar to the claim in this case with respect the Midland

‘disclosure letter.’” Wisniowksi Affidavit at ¶ 5. Plaintiff argues that Defendant “offers no solid

proof that human error does not play a common factor in the generation of its collection letters.”

Pl. Reply Mem. to Def. Opp. to Pl. Summ. J. Mot., ECF No. 63, at 3. The Court finds that

genuine issues of material fact remain.

        Reasonable jurors could disagree about what errors constitute unreasonable debt

collection practices. Moreover, reasonable jurors could reach different conclusions about Ms.


                                                 12
Wisniowksi’s credibility. Such determinations are the province of the jury. Dimovski, 2011 WL

1638051, at *8.

          Because there are genuine issues of material fact as to the objective reasonableness of

Defendant’s error, the second prong of the bona fide error defense cannot be resolved as a matter

of law.

          With respect to the third and final prong, Ms. Wisniowski asserts two safeguards:

(1) employee training and testing, and (2) the careful review of letters “to make sure that the

letters are correct in all respects.” Wisniowksi Affidavit at ¶ 4. Ms. Wisniowski admits that both

safeguards failed in this particular case. Id. at ¶¶ 2, 4. First, “the programmer . . . forgot to

include payments which may have been made by the consumer to Midland Funding after the

charge off date.” Id. at ¶ 2. Second, the review process failed to catch the discrepancy (“This

letter was reviewed carefully before it was sent out for printing and mailing.”). Id. at ¶ 4.

          Plaintiff contends that the safeguards are inadequate because they failed Mr. Garcia. Pl.

Reply Mem. to Def. Opp. to Pl. Summ. J. Mot. at 3–4. Plaintiff further contends that Ms.

Wisniowski’s statement that the error “would not have been detected prior to the printing and

mailing process” constitutes an admission that Defendant employed no “reasonable

precaution(s)” against error. Pl. Reply Mem. to Def. Opp. to Pl. Summ. J. Mot. at 4. The Court

disagrees.

          First, the failure of the safeguards in this case does not foreclose a jury finding that

Defendant has satisfied the third prong of the bona fide error test. Dimovski, 2011 WL 1638051

at *5 (Second Circuit courts require that debt collectors show “reasonable precaution(s)” against

error.). Rather, a fact-finder would need to venture beyond the specific failure to determine


                                                    13
whether Defendant’s safeguards were reasonable precautions against the mailing of letters with

different and unexplained charge-off and current balance amounts. Furthermore, Ms.

Wisniowski’s statement that the error would not have been detected by Defendant’s safeguards is

open to interpretation. As a result, genuine issues of material fact remain and neither party is

entitled to summary judgment on the issue of Defendant’s bona fide error defense.

               B. Defendant’s Motion to Strike

       Significantly, even if the Schiff firm succeeded on its motion to strike the affidavits of

Luis Garcia, the motions for summary judgment would still be denied. Mot. to Strike Affidavits

of Luis Garcia, ECF No. 60. Courts are generally disinclined to grant motions to strike portions

of summary judgment exhibits, Martin, 558 F. Supp. 2d at 231, particularly when those exhibits

would be inadmissible. Carone, 573 F. Supp. 2d at 580 (“parties . . . ‘should have faith . . .’ that

the court knows the difference between admissible and non-admissible evidence . . . .”).

       In any event, the issue is not one of admissibility but of relevance. Defendant seeks to

strike Mr. Garcia’s post-discovery affidavits regarding his misunderstanding of Defendant’s debt

collection letter (“Mr. Garcia provided an ‘Affidavit’ which includes averments which directly

contradict the testimony given under oath at his deposition . . . . he now states, ‘Because there

were two balances in the letter, I did not know which balance I would have to remit to pay off

the debt in full.’”). Mot. to Strike Affidavits of Luis Garcia at 2. Mr. Garcia’s alleged averment

by affidavit goes to the issue of his subjective interpretation of Defendant’s letter.

       As the Court has discussed above, Second Circuit law provides a well-established

objective test of the hypothetical least sophisticated consumer’s understanding of a debt




                                                  14
collection communication. Arias, 875 F.3d at 135–136. Thus, there is no need to strike the

affidavit, which is immaterial, and perhaps inadmissible. The Court therefore denies the motion.

       IV.    CONCLUSION

       For the reasons set forth above, the Court now DENIES Defendant’s motion for

summary judgment, ECF No. 56; DENIES Plaintiff’s motion for summary judgment, ECF No.

57; and DENIES Defendant’s motion to strike the affidavits of Luis Garcia, Mot. to Strike

Affidavits of Luis Garcia, ECF No. 60.

       SO ORDERED at Bridgeport, Connecticut, this 14th day of December, 2018.

                                                    /s/ Victor A. Bolden
                                                    VICTOR A. BOLDEN
                                                    UNITED STATES DISTRICT JUDGE




                                               15
